                        Case 18-80955          Doc 17          Filed 01/07/19   Page 1 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF NORTH CAROLINA
                                           DURHAM DIVISION


  In re:
  Helen Louise Barnes,
                                                                  Case No.: 18-80955
  Soc. Sec. No. xxx-xx-9188
  Mailing Address: 259 Trescott Drive, Timberlake, NC 27583-
                                                                  Chapter 13
                                                    Debtor.


                           CERTIFICATE REGARDING SERVICE OF PLAN

 I, Angel West, certify that on 1/7/19, a copy of the Chapter 13 Plan was served by regular, first
 class United States mail, postage fully pre-paid, upon the following parties:

 All other creditors listed on the attached mailing matrix.

 This case does NOT include any creditors subject to cramdown or mortgage stripoff.

 Under penalty of perjury, I declare that the foregoing is true and correct.

 Dated: 1/7/19

                                                          /s Angel West
                                                          Angel West
CertificateOfService.wpt (rev. 7/4/18)
                             Case 18-80955     Doc 17      Filed 01/07/19     Page 2 of 2

                                                                                     First Investors Servicing Corporati
          Capital One                                  Capital One                             ATTN: Officer
     Post Office Box 85015                        Post Office Box 30285                 380 Interstate North Parkway
   Richmond, VA 23285-5075                   Salt Lake City, UT 84130-0285                        Suite 300
                                                                                             Atlanta, GA 30339


                                                        Indigo
      First Premier Bank                                                              Internal Revenue Service (MD)
                                                   c/o Celtic Bank
     Post Office Box 5524                                                                  Post Office Box 7346
                                                 Post Office Box 4499
  Sioux Falls, SD 57117-5524                                                           Philadelphia, PA 19101-7346
                                                 Beaverton, OR 97076


          Mr. Cooper                         NC Child Support Enforcement               NC Department of Revenue
         Attn: Officer                       Bankruptcy Reporting Contact                 Attn: Bankruptcy Unit
    Post Office Box 619094                      Post Office Box 20800                     Post Office Box 1168
    Dallas, TX 75261-9741                      Raleigh, NC 27619-0800                    Raleigh, NC 27602-1168


  Person County Tax Collector                      Progressive Leasing                       Progressive Leasing
        13 Abbitt Street                             ATTN: Officer                             ATTN: Officer
        P.O. Box 1701                            Post Office Box 413110                     256 West Data Dürive
      Roxboro, NC 27573                      Salt Lake City, UT 84141-3110                   Draper, OH 44166


Synchrony Bank (Mattress Firm)          Synchrony Bank (Mattress Warehouse)             Synchrony Bank (Walmart)
   ATTN: Bankruptcy Dept.                     ATTN: Bankruptcy Dept.                      Attn: Bankruptcy Dept.
   Post Office Box 965061                     Post Office Box 965061                     Post Office Box 965060
   Orlando, FL 32896-5061                     Orlando, FL 32896-5061                     Orlando, FL 32896-5060


  The Honorable Jeff Sessions                    U.S. Attorney General
                                                                                        US Attorney's Office (MD)
   U.S. Department of Justice                  U.S. Department of Justice
                                                                                     101 S. Edgeworth Street, 4th floor
  950 Pennsylvania Ave. NW                    950 Pennsylvania Ave. NW
                                                                                          Greensboro, NC 27401
  Washington, DC 20530-0001                   Washington, DC 20530-0001


                                              US Department of Education                   Utah Higher Ed/Dept
  US Attorney's Office (MD)**
                                              Direct Loan Servicing Center               Cornerstone Ed Loan Serv
101 S. Edgeworth Street, 4th floor
                                                 Post Office Box 5609                     Post Office Box 145122
     Greensboro, NC 27401
                                              Greenville, TX 75403-5609                  Salt Lake City, UT 84114


      Whitestone Financial
                                               Whitestone Financial CPS
     4633 W Market Street
                                                Post Office Box 8365
            Suite A
                                                Greensboro, NC 27419
     Greensboro, NC 27407
